Case 2:20-cv-18759-BRM-ESK Document1 Filed 12/11/20 Page 1 of 3 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

(NEWARK VICINAGE)

ELAINE PEREZ, )
)

Plaintiffs )

)

v. ) No

)

UNITED STATES.POSTAL SERVICE,  )
and JOHN DOES 1-10 (representing )

currently unknown individuals responsible)
for maintenance within the Bayonne Post )
Office); and ABC CORPS 1-10
(representing currently unknown
companies responsible for maintenance
within the Bayonne Post Office)

New” Smee” ee Set?

COMPLAINT AT LAW
JURISDICTION AND VENUE

1, This is an action against THE UNITED STATES OF AMERICA for negligence in
allowing the subject premises, The United States Post Office at Bayonne, to exist in a hazardous
condition, which resulted in bodily injury to Plaintiff, ELAINE PEREZ, citizen of the State of
New Jersey on February 4, 2019. :

2. Plaintiff, ELAINE PEREZ, resides at 89 Stevens Avenue, in the city of Jersey City
and State of New Jersey.

3, Defendant, THE UNITED STATES OF AMERICA, operates the POST OFFICE,
domiciled in the State of New Jersey, doing business in the County of Hudson, City of Bayonne,
and State of New Jersey.

4, Jurisdiction of this Court is proper under U.S. Constitution, Article [II Section 2.

COUNT 1
(Negligence v. United States Postal Service)

NOW COMES the Plaintiff, ELAINE PEREZ, by and through her attorneys, HARRELL SMITH

 
Case 2:20-cv-18759-BRM-ESK Document1 Filed 12/11/20 Page 2 of 3 PagelD: 2

& WILLIAMS, LLC., and for Count I of her complaint at Law against defendant, THE UNITED
STATES, states:

1, On or before February 4, 2019, Plaintiff ELAINE PERREZ was a resident of
JERSEY CITY, New Jersey.

2, On or before February 4, 2019, defendant THE UNITED STATES OF AMERICA
operated the Post Office located in Bayonne, New Jersey.

3, On or before February 4, 2019, defendants JOHN DOES 1-10 and ABC CORPS 1-
10 were persons and entities responsible for the maintenance of the interior of the premises of the
Post Office located in Bayonne, New Jersey.

4. At the same time and place aforesaid, the defendant, THE UNITED STATES OF
AMERICAN, JOHN DOES 1-10, and ABC CORPS 1-10 and their agents, servants and/or
employees, owned, leased, managed, maintained, controlled, possessed, repaired and inspected the
subject premises, particularly the stairways.

5. At the same time and place aforesaid, the defendants THE UNITED STATES,
JOHN DOES 1-10 and ABC CORPS 1-10, and their agents, servants and/or employees so
negligently and carelessly owned, leased, managed, maintained, controlled, possessed, repaired
and inspected the subject premises that a dangerous and hazardous condition was allowed to
exist on the floor, which caused plaintiff, ELAINE PEREZ, to fall and sustain serious and
permanent injuries.

6, At the same time and place aforesaid, the defendant THE UNITED STATES,
JOHN DOES 1-10 and ABC CORPS 1-10, and their agents, servants and/or employees, had a duty
to warn patrons of certain hazards.

7. As a direct and proximate result of the aforesaid joint, several and/or individual

negligence of the defendants, at the same time and place aforesaid, the defendant THE UNITED

 
Case 2:20-cv-18759-BRM-ESK Document 1 Filed 12/11/20 Page 3 of 3 PagelD: 3

STATES, JOHN DOES 1-10, and ABC CORPS 1-10 and its agents, servants and/or employees,
the plaintiff, ELAINE PEREZ, sustained serious personal injuries, both temporary and permanent
in nature, she has and will be obliged to spend money on doctor bills, hospital bills, care and
medicine in an effort to cure and alleviate her injuries and she has and will be unable to pursue the
usual course of her occupation and duties, she lost wages, all to her damage.

WHEREFORE, plaintiff, ELAINE PEREZ, demands judgment against the defendant, THE
UNITED STATES, JOHN DOES I-10 and ABC CORPS 1-10 and their agents, servants and/or
employees, jointly, severally and/or individually for past, present and future pain and suffering,
reimbursement of medical bills and hospital bills and temporary and permanent personal injuries
plus costs of suit on the First Count.

JURY DEMAND
Plaintiff hereby demands a Trial by Jury as to all issues herein contained.
DESIGNATION OF TRIAL COUNSEL

PLEASE TAKE NOTICE that the undersigned, Kenneth M. Harrell, Esq., is hereby
designated trial counsel pursuant to R. 4:25-4.

HARRELL, SMITH & WILLIAMS, LLC.

Kenneth M., Haviell fo]
Dated: December 9, 2020 BY: KENNETH M. HARRELL, ESQ.

 
